UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 12b-25 SEC FILE NUMBER 000-55276 NOTIFICATION OF LATE FILING CUSIP NUMBER 92337V102 (Check One): ¨Form 10-K ¨ Form 20-F ¨ Form 11-K x Form 10-Q ¨Form 10-D ¨Form N-SA ¨Form N-CS For Period Ended: December 31, 2016 ¨ Transition Report on Form 10-K ¨ Transition Report on Form 20-F ¨ Transition Report on Form 11-K ¨ Transition Report on Form 10-Q ¨ Transition Report on Form N-SAR For the Transition Period Ended: Read Instruction (on back page) Before Preparing Form. Please Print or Type.
